                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 CHARLES LUNG                                                                      PLAINTIFF

 V.                                               CIVIL ACTION NO. 3:17-CV-954-DPJ-JCG

 CITY OF JACKSON, ET AL.                                                       DEFENDANTS

                                            ORDER

       This civil-rights action is before the Court on Motions for Summary Judgment filed by

Defendants the City of Jackson (“the City”) [26]; Lee Vance [28]; and Terri Thomas [30]

(collectively “Defendants”). Plaintiff Charles Lung responded in opposition. For the following

reasons, Thomas’s motion is granted as to Lung’s official-capacity claim but is otherwise denied

due to questions of fact. The City and Vance’s motions are granted as unopposed.

I.     Facts and Procedural History

       Charles Lung says his constitutional rights were violated when Officer Thomas shot him

three times on November 6, 2016. That day, Lung was smoking crack cocaine in his car while

nude. When Jackson Police Department officers approached, Lung led them on a short, low-

speed chase before stopping his car. The officers then attempted to block Lung with their patrol

cars while several officers surrounded his car on foot. From here, the stories diverge. Lung

says he put his car in park and was making no attempt to flee when Defendant Thomas shot him

three times through the front windshield. Thomas says instead that he shot in self-defense when

Lung accelerated toward him.

       Lung filed his complaint against Defendants under 42 U.S.C. § 1983 alleging that they

violated his Fourth Amendment right to be free from the use of excessive force. The parties now

agree that Lung’s § 1983 claims against the City, Vance, and the individual defendants sued in
their official capacities must be dismissed under Federal Rule of Civil Procedure 56. They will

be.   So the only remaining dispute is whether the individual-capacity claim against Defendant

Thomas should be dismissed based on qualified immunity.

II.    Summary Judgment Standard

       Summary judgment is warranted under Federal Rule of Civil Procedure 56(a) when

evidence reveals no genuine dispute regarding any material fact and that the moving party is

entitled to judgment as a matter of law. The rule “mandates the entry of summary judgment,

after adequate time for discovery and upon motion, against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The party moving for summary judgment “bears the initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Id. at 323. The

nonmoving party must then “go beyond the pleadings” and “designate ‘specific facts showing

that there is a genuine issue for trial.’” Id. at 324 (citation omitted). In reviewing the evidence,

factual controversies are to be resolved in favor of the nonmovant, “but only when . . . both

parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc). When such contradictory facts exist, the court may “not make

credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000). Conclusory allegations, speculation, unsubstantiated assertions, and

legalistic arguments have never constituted an adequate substitute for specific facts showing a

genuine issue for trial. TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir.

2002); Little, 37 F.3d at 1075; SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir. 1993).



                                                  2
III.   Analysis

       Officer Thomas says he is entitled to qualified immunity on Lung’s excessive-force claim

against him in his individual capacity. As the Fifth Circuit summarized:

        [T]he doctrine of qualified immunity protects government officials from civil
       damages liability when their actions could reasonably have been believed to be
       legal. This immunity protects all but the plainly incompetent or those who
       knowingly violate the law. Accordingly, we do not deny immunity unless
       existing precedent must have placed the statutory or constitutional question
       beyond debate. The basic steps of this court’s qualified-immunity inquiry are
       well-known: a plaintiff seeking to defeat qualified immunity must show: (1) that
       the official violated a statutory or constitutional right, and (2) that the right was
       clearly established at the time of the challenged conduct.

Anderson v. Valdez, 845 F.3d 580, 599–600 (5th Cir. 2016) (citation and quotation marks

omitted, punctuation altered).

       “If the defendant’s conduct did not violate [the] plaintiff’s constitutional rights under the

first prong, . . . he is entitled to qualified immunity.” Blackwell v. Laque, No. 07-30184, 2008

WL 1848119, at *2 (5th Cir. Apr. 24, 2008). But if it did, “the court then asks whether qualified

immunity is still appropriate because the defendant’s actions were ‘objectively reasonable’ in

light of ‘law which was clearly established at the time of the disputed action.’” Brown v.

Callahan, 623 F.3d 249, 253 (5th Cir. 2010) (quoting Collins v. Ainsworth, 382 F.3d 529, 537

(5th Cir. 2004)). “It is important to emphasize that this inquiry ‘must be undertaken in light of

the specific context of the case, not as a broad general proposition.’” Brosseau v. Haugen, 543

U.S. 194, 198–99 (2004) (citing Saucier v. Katz, 533 U.S. 194, 201 (2001)). Thus,

       [t]he contours of the right must be sufficiently clear that a reasonable official
       would understand that what he is doing violates that right. The relevant,
       dispositive inquiry in determining whether a right is clearly established is whether
       it would be clear to a reasonable officer that his conduct was unlawful in the
       situation he confronted.




                                                 3
Id. (citations omitted). So Lung must demonstrate that “no reasonable officer could have

believed his actions were proper.” Brown, 623 F.3d at 253 (holding that plaintiff has burden of

rebutting qualified-immunity defense once defendant raises it).

       To establish an excessive-force claim under the Fourth Amendment, Lung must show he

“(1) suffered some injury which (2) resulted from force that was clearly excessive to the need for

force; (3) the excessiveness of which was objectively unreasonable.” Heitschmidt v. City of

Hous., 161 F.3d 834, 839 (5th Cir. 1998) (citing Ikerd v. Blair, 101 F.3d 430, 433–34 (5th Cir.

1996)). Excessive-force claims are necessarily fact-intensive; “whether an officer has used

excessive force ‘requires careful attention to the facts and circumstances of each particular

case.’” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (quoting Graham v. Connor, 490 U.S.

386, 396 (1989) (listing factors such as “the severity of the crime at issue, whether the suspect

poses an immediate threat to the safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight”)).

       Whether Thomas’s use of force was excessive, and whether it violated clearly established

law, turns on disputed facts. As noted, Lung says he was unarmed, making no effort to flee or

resist, and had put his car in park when Thomas shot him. Lung Dep. [33-1] at 4. Thomas

claims it was self-defense because Lung was accelerating toward him. He also urges the Court

to reject Lung’s uncorroborated testimony because Lung was high on crack when the stop

occurred and cannot explain what exactly happened.

       Under Rule 56, this Court must view the record in the light most favorable to Lung.

Baton Rouge Bldg. & Constr. Trades Council v. Jacobs Constructors, Inc., 804 F.2d 879, 881

(5th Cir. 1986). Significantly, it may “not make credibility determinations or weigh the

evidence.” Reeves, 539 U.S. at 150. To do so is reversible error. See Tolan v. Cotton, 572 U.S.



                                                   4
650, 656 (2014) (reversing summary judgment where court made credibility determination).

That said, “[w]hen opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court should not adopt

that version of the facts for purposes of ruling on a motion for summary judgment.” Scott v.

Harris, 550 U.S. 372, 380 (2007) (holding that district court should have rejected plaintiff’s

testimony because it conflicted with videotape surveillance footage). Lung’s story is close to the

line, but the evidence against it is not nearly as strong as the video in Scott. The Court is not

willing to say that Lung’s testimony is “blatantly contradicted by the record.” Id.

       Under these standards, the Court accepts Lung’s testimony and assumes that Thomas shot

an unarmed man sitting in a parked car. Thomas obviously disputes those facts, but he never

confronts them as a legal question. Significantly, he never suggests that his actions would be

objectively reasonable if he did what Lung said. The Court finds that qualified immunity cannot

be determined on this record. Heaney v. Roberts, 846 F.3d 795, 802 (5th Cir. 2017), reh’g

denied (Mar. 16, 2017). Summary judgment is therefore denied as to the individual-capacity

claim against Thomas.

IV.    Conclusion

       The Court has considered all arguments raised by the parties; those not addressed would

not have changed the outcome. For the reasons stated, Thomas’s summary-judgment motion

[30] is granted as to Lung’s official-capacity claim but is otherwise denied due to questions of

fact. The other motions for summary judgment [26] and [28] are granted as unopposed.1 The




1
 The City of Jackson filed its second motion [26] to amend its initial motion [24]. The Court
having granted the second motion [26] now considers the first motion [24] moot.
                                                  5
Court directs Lung and Thomas to contact Magistrate Judge John C. Gargiulo within 10 days of

the entry of this Order to amend the case management order and lift the stay.

       SO ORDERED AND ADJUDGED this the 12th day of April, 2019.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                6
